Citation Nr: 1639111	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for impaired vision (claimed as cataracts), to include as due to diabetes mellitus and/or service-connected hypertension.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; his spouse

ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from August 1958 to April 1963 and from July 1963 to October 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  Jurisdiction was subsequently transferred to the Honolulu, Hawaii RO.  

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not set foot on the mainland of Vietnam and was not exposed to herbicides during active duty service.

2.  Type II diabetes mellitus did not manifest during service or within a year of service discharge and is not attributable to service, to include as due to alleged herbicide exposure, nor is it causally related to, or aggravated by, the Veteran's service-connected hypertension.

3. A bilateral cataract disability did not manifest in service, is unrelated to service, and is not causally related to, or aggravated by, the Veteran's diabetes mellitus or his service-connected hypertension.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, to include as secondary to, or aggravated by, service-connected hypertension; nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  A bilateral cataract disability was not incurred in, or aggravated by, active service, to include as secondary to, or aggravated by, service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has satisfied the notification and duty-to-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The evidence of record includes statements of the Veteran, service treatment records, service personnel records, VA treatment records, and private treatment records.

The Veteran has not been afforded a VA examination pertaining to his claimed diabetes mellitus or vision disorder.  VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because the evidence does not establish the fact of an in-service event (or, as applicable, the manifestation of a chronic disease within one year of service) or indicate that the current disabilities may be related to an in-service event or another service-connected disability, referral of these claims for a medical examination and opinion would serve no useful purpose.  No reasonable possibility exists that such assistance would aid in substantiating the claims.  Therefore a remand for further development is not warranted.  See 38 U.S.C.A. § 5103A(a)(2) (2015).

In July 2016, the Veteran testified at a Board hearing.  The VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The issues on appeal were fully explained, and the VLJ suggested the submission of evidence that may have been overlooked, including evidence pertaining to the Veteran's alleged service on the mainland of Vietnam.  The record was held open for 60 days after the hearing in order for the Veteran to submit additional evidence.

Legal criteria of service connection

Service connection may be granted for disability or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§ 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309 (2015).  For the listed chronic conditions, a showing of a continuity of symptoms is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2015).  

Alternatively, service connection may be granted for a disability that is due to, or aggravated by, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection for diabetes mellitus

The Veteran has been diagnosed with the current disability of diabetes mellitus type 2.  See VA treatment record of November 2012.  With respect to an in-service incurrence of a disease or injury, there is no evidence that the Veteran suffered a disease during service.  The Veteran's service treatment records note no diagnosis or symptoms of diabetes mellitus.  In-service examinations dating from July 1963, June 1972, July 1975, and November 1976 indicate a "normal" endocrine system.  Albumin testing was consistently noted to be negative.

Diabetes mellitus is one of the listed chronic diseases as to which service connection may be presumed when shown as such in service or within the presumptive period.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2015).  Here a preponderance of the evidence is against finding that symptoms of the Veteran's current disability manifested in service or to a compensable degree within a year of the Veteran's separation from service.  The earliest document diagnosing diabetes mellitus is a private treatment record of October 2001.  A private treatment record of 2007 states that the Veteran is "under my care for DM," but it is not specified when the medical care began.  See July 2007 treatment record of Dr. M. R.  On a December 1980 job application, the Veteran answered "no" to the question, "Were you ever treated for diabetes?"

The Veteran states that he has "suffered many years due to his diabetes mellitus (condition manifested by hyperglycemia)."  See representative's statement of October 2014.  He has not argued specifically that diabetes has its onset during service or within one year of separation from service.  The Board notes a VA treatment record of September 2011 which states that the Veteran has had "Type 2 DM for nearly 30 years" and was "Dx'd at time of Honolulu PD employment PE."  "Nearly 30 years" before 2011 would be approximately the year 1981, which would arguably place the onset of diabetes within the one-year presumptive period.  It is unclear whether the VA clinician, in noting a diagnosis of "nearly 30 years ago," was noting the medical history as reported by the Veteran.  Information that is simply recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 299, 233 (1993).

The Veteran, as a layperson, is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds the Veteran's assertion that his diabetes mellitus was first diagnosed 1981 ("nearly 30 years ago") is not credible, as it is inconsistent with police medical records and the Veteran's own contemporaneously reported medical history in the context of post-service examinations.  The Veteran's health records of the Honolulu police department are of record and show no diagnosis of diabetes mellitus in 1981 or 1982.  There are police department health records relating to obesity in 1983 and elevated blood pressure in February 1997, but throughout these records there is no diagnosis or mention of diabetes mellitus or related symptoms.  Furthermore, a private treatment record of March 1989 made findings of hypertension and obesity only.  See March 1989 treatment record of Dr. L. R.  In January 1999, when the Veteran received emergency treatment relating to acute symptoms of "pain radiating downwards" and nausea, his medical history was noted to be "HTN only."  The Veteran made no report of diabetes to the clinician at that time.  See private treatment record of January 1999.  Similarly, a June 1999 private treatment record summarized the Veteran's health issues as "bilateral renal calculi" and "hypertension," with no citation to diabetes.  The absence of an entry in a record may be considered evidence that an event did not occur if it appears that the fact would have been recorded if present.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  Weighing the lack of contemporaneous medical evidence against the Veteran's apparent statement that his diabetes mellitus was diagnosed nearly 30 years ago, the Board finds that the Veteran's diabetes mellitus did not manifest during service or within one-year of separation such that service connection for a chronic disease might be presumed.

The Veteran also argues that his diabetes mellitus should be considered a "presumptive A/O condition, as he is prescribed maintenance drug(s) and is on restricted diet."  See notice of disagreement of Sept 2010.  The preponderance of the evidence is against finding that the Veteran's diabetes mellitus is related to herbicide exposure on either a direct or a presumed basis.  The Veteran's representative concedes that there is no record evidence of the Veteran's having served in the Republic of Vietnam.  See transcript of July 2016 Board hearing.  The response of the Personnel Information Exchange System (PIES) to VA's information request was that no evidence in the Veteran's file substantiates any service in the Republic of Vietnam.  See PIES responses of March 2011 and December 2013.  The Veteran's wife filed a statement to corroborate that her "husband is a Vietnam veteran."  As support, she attached a copy of a May 2011 rating decision that referred to the Veteran as "a veteran of the Vietnam Era and Peacetime."  See August 2012 filing of Veteran's spouse.  It is conceded that the Veteran served during the time period of the Vietnam War.  In order for exposure to herbicides to be presumed, however, a veteran must have served "in the Republic of Vietnam."  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The Veteran did not serve in the Republic of Vietnam.  Exposure to herbicides cannot be presumed because the Veteran did not set foot on the mainland of Vietnam.  In addition, the Veteran does not argue, and the evidence does not indicate, that he was actually exposed to herbicides during service.  The Veteran answered "no" to the questions, "Did you serve in Vietnam?" and "Were you exposed to Agent Orange or other herbicides?"  See Veteran's claim of October 2008.  When asked whether his "ship came over to Vietnam and participated in combat missions," the Veteran replied, "Yes, on active, or I dreamed it."  Id.  When asked during his hearing before the undersigned, the Veteran could not remember being in Vietnam.  Based on this evidence, the Board finds that the Veteran did not have service in Vietnam; thus, the attendant presumptions are not applicable.

The Veteran, as a layperson, may attest to factual matters of which he has first-hand knowledge, such as his subjective symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not competent, however, to render an opinion as to the cause of his diabetes mellitus without the requisite medical knowledge or training.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran's assertions as to the etiology of his diabetes mellitus have no probative value.

The Veteran's claim fails for lack of an in-service disease or injury.  No diabetes mellitus was noted during service, and the Veteran does not claim an onset during service.  A preponderance of the evidence is also against finding that the Veteran set foot on the mainland of Vietnam or was actually exposed to herbicides.  A preponderance of the evidence is also against finding that symptoms of the Veteran's current disability manifested in service or to a compensable degree within a year of the Veteran's separation from service.  In the absence of an in-service disease or injury, a nexus between the Veteran's current disability and service is necessarily also lacking.

To the extent that the Veteran asserts that his diabetes mellitus is related to his service-connected hypertension, the Board finds that a preponderance of the evidence is against such a finding.  The Veteran has stated: "My service connected hypertension is afflicting my cardiovascular system, i.e., heart and blood vessels. My claim also includes other organs and afflictions, i.e., ischemia and my vision, but not limited to those organs and disorders."  See Veteran's statement of November 2011 (emphasis added).  No medical evidence of record has diagnosed the Veteran's hypertension as causing or aggravating his diabetes mellitus.

The medical history section of a June 2009 VA examination for hypertension answered "yes" to the question, "Is there a history of other hypertensive related disease(s)?"  The examiner then listed "diagnosed DM in 2000-2001 (same year as kidney stones)" in response to "Description of Other Hypertensive Related Disease."  The examiner did not make an independent medical finding but rather reported the Veteran's medical history in response to form questions.  In fact, however, a review of the private treatment record for 2000 to 2001 shows no link made between the Veteran's diabetes mellitus and his hypertension.  In November 2001, the Veteran was diagnosed with hepatitis, diabetes mellitus, hypertension, and nephrolithiasis.  See private treatment record of November 2001.  There is no indication in this record of 2001, or in any other medical record of evidence, that the Veteran's hypertension caused or aggravated his diabetes mellitus.

Based on the foregoing, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection for a vision disorder, to include cataracts

The Veteran has been diagnosed with cataracts.  See VA treatment record of September 2011.  He has "poor vision secondary to cataracts."  Id.  No other vision disorder has been diagnosed.

There is no evidence of an injury during service relating to the eyes.  The first evidence of cataracts is the diagnosis of September 2011, years following the Veteran's separation from service in October 1981.  The Veteran seeks service connection on a secondary basis.  He argues that his "cataracts should be considered as secondary to DM II condition."  See representative's statement of October 2014; notice of disagreement of Sept 2010.  No competent evidence of record relates the Veteran's cataracts to his diabetes mellitus.  In any event, because the Veteran is not service-connected for diabetes mellitus, secondary service connection is precluded on this basis.

The Veteran also argues that his service-connected hypertension is "afflicting" his vision.  See Veteran's statement of November 2011.  No competent evidence of record states that the Veteran's hypertension has caused or aggravated his diagnosed cataracts.  A June 2009 VA examination report for hypertension noted the Veteran's complaint of seeing "flashes of light on his eyeball."  The examiner characterized the flashes as a "residual symptom of stroke/TIA related to hypertension."  The examiner thus related the eye symptom to stroke and to transient ischemic attack (TIA) and not as an aspect of the Veteran's cataract disability.  The Board notes that the Veteran is service-connected for hypertensive arteriosclerotic cardiovascular disease associated with hypertension.  The April 2011 VA examination for hypertension did not mention vision symptoms related to hypertension.  Furthermore, the June 2012 disability benefits questionnaire for hypertension found that the Veteran does not have "any other pertinent physical findings, complications, conditions, signs or symptoms related to [his hypertension]."

The Veteran is competent to report incidents and symptoms that he has experienced first-hand.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson, however, he is not competent to offer an opinion as to a non-obvious matter such as the etiology of his cataracts.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran's assertions as to the etiology of his cataracts have no probative weight.

The grant of service connection requires competent evidence to relate a diagnosed disorder to service.  While the Veteran has been diagnosed with cataracts, the preponderance of the evidence is against finding that this diagnosis is related to any injury or disease in service or to a service-connected disability.




ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for impaired vision (claimed as cataracts), to include as due to diabetes mellitus and/or service-connected hypertension, is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


